Case: 4:17-cv-02720-JAR Doc. #: 196 Filed: 03/25/21 Page: 1 of 1 PageID #: 1149




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION


WESLEY UHRHAN, et al.,                           )
                                                 )
                Plaintiffs,                      )
                                                 )
         v.                                      )   No. 4:17-CV-02720-JAR
                                                 )
B&B CARGO, INC., et al.,                         )
                                                 )
                Defendants.                      )

                                MEMORANDUM AND ORDER

         This matter is before the Court on Defendant Total Quality Logistics’ Motion to Quash and

for Entry of Protective Order. (Doc. No. 194). Plaintiffs Wesley and Sharon Uhrhan served a notice

of deposition seeking the deposition of Defendant’s Chief Legal Officer, Christopher Brown.

Defendant asks the Court to bar the deposition. The Court will give Plaintiffs Wesley and Sharon

Uhrhan until Monday, March 29, 2021 to respond.

         Accordingly,

         IT IS HEREBY ORDERED that Plaintiffs Wesley and Sharon Uhrhan shall have until

Monday, March 29, 2021 to respond to Defendant’s Motion to Quash and for Entry of Protective

Order.

Dated this 25th day of March, 2021.




                                                 ________________________________
                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE




                                                 1
